Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1,2, 14-16, 19, 21, 29, 31, 34-39, 42-49, and 52 are allowed.
The following is an examiner’s statement of reasons for allowance: In the claims as directed towards provision virtual resources, the inclusion of the following limitations in conjunction with the subject matter as a whole is considered to be novel and nonobvious over the prior art:
“transitioning the available hardware server to a dedicated server pool in accordance with an entry procedure, the available hardware server in a transition state for at least part of the entry procedure, wherein transitioning the available hardware server to the dedicated server pool comprises: identifying the available hardware server in a reserved server pool, the reserved server pool comprising hardware resources to which the customer is given priority over other customers; terminating the available hardware server from implementing one or more other virtual machines for one or more other customers; and transitioning the available hardware server from the reserved server pool to the dedicated server pool in accordance with the entry procedure;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455